Citation Nr: 0715813	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

A hearing was held in April 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.  
During the veteran's hearing, it was determined that good and 
sufficient cause was shown to advance his case on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  A motion to advance the case on 
the Board's docket was granted in April 2006.

This case was previously before the Board in May 2006 at 
which time it was remanded for additional evidentiary 
development and due process matters.  To the extent possible, 
the actions requested in that remand have been undertaken and 
the case has returned to the Board and is ready for 
adjudication.  


FINDINGS OF FACT

Currently manifested cardiac symptoms were initially 
clinically identified and documented decades after the 
veteran's discharge from service and neither competent nor 
clinical evidence establishes an etiological relationship 
between any such symptoms and service, to include scarlet 
fever treated therein in 1943.




CONCLUSION OF LAW

A cardiac disorder was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
June 2004 before the initial adjudication in August 2004, and 
again thereafter in May 2006. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2004 and 
2006 VCAA letters about the information and evidence that is 
necessary to substantiate the service connection claim for a 
cardiac disorder.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
statements in support of his claim.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  Moreover, in May 2006, the veteran indicated that 
he had no other information or evidence to give in support of 
his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  Further, 
such notice was already provided in February 2007.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  
Pursuant to a Board remand of May 2006, the veteran was 
contacted in correspondence dated in October 2006 and asked 
to complete a release form in an attempt to obtain additional 
private medical evidence.  He did not respond to that 
request.  In addition, he was scheduled for a VA examination 
in February 2007 for which he did not appear, with no 
explanation provided.  The Board concludes that VA has done 
everything reasonably possible to assist the veteran in 
obtaining a complete record on appeal.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Factual Background

Service medical records (SMR's) show that the veteran was 
diagnosed and treated for scarlet fever in October 1943, with 
associated complaints of headaches, sore throat and elevated 
temperature.  Physical examination revealed a rash on the 
body, described as typical of scarlet fever.  By November 8, 
1943, the rash and pharynx had cleared, the veteran had no 
complaints and he was determined to be fit for duty.  The 
April 1946 separation examination report reflects that the 
cardio-vascular system and heart were normal and a chest X-
ray film was described as essentially negative.  Blood 
pressure was recorded as 114/54.  

Service connection for scarlet fever, a skin rash and a lung 
condition was denied in an October 1986 rating action.  

Private medical records reflect that in March 1999, an 
ultrasound examination was done to evaluate the carotid 
arteries which revealed mild plaque formation without 
significant stenosis.  In December 1999 the veteran was seen 
for primary complaints of coughing.  X-ray films of the chest 
revealed a large hiatal hernia and mild cardiomegaly, but no 
active pulmonary disease. 

Private medical records of Dr. C. indicate that the veteran 
was seen in early April 2004 with complaints of chest pain.  
He gave a history of rheumatic fever in service and symptoms 
of occasional chest pain for years.  He denied having a 
history of hypertension.  Examination of the heart was normal 
and the lungs were clear.  An ECG revealed no diagnostic 
changes.  The doctor concluded that the veteran had some 
chest discomfort with some atypical features.  It was 
recommended that further assessment and testing be 
undertaken. 

The veteran saw Dr. C. again later in April 2004.  An 
echocardiogram was done at that time which revealed mild 
aortic valve stenosis, but no evidence of myocardial ischemia 
on stress testing.  Some dilation of the abdominal aorta was 
also noted, indicative of being slightly aneurysmal.  

The veteran filed his original service connection claim for 
cardiac and valvular disease, contended as due to rheumatic 
fever in service, in May 2004.

The veteran provided testimony at a video conference hearing 
held in April 2006. The veteran testified that he was treated 
and hospitalized for scarlet fever for 21 to 22 days during 
service.  He stated that his symptoms at that time included 
chest pains and high fever.  He indicated that post-service 
he began receiving cardiac treatment for hypertension in 
1999.  The veteran testified that his cardiologist, Dr. C., 
stated that his current cardiac symptoms might be related to 
service.  The veteran indicated that he thought that scarlet 
fever diagnosed during service was a misdiagnosis and 
believed that his symptoms should have been diagnosed as 
rheumatic fever.  The veteran indicated that he experienced 
symptoms of occasional chest pains from service to the 
present time.  

VA examinations were ordered in October 2006 and January 
2007.  It appears that the first one was cancelled, as the 
veteran was apparently hospitalized.  He failed to appear for 
an examination scheduled for February 2007. 

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
cardiovascular-renal disease (including hypertension), 
manifests to a degree of 10 percent or more within one year 
of leaving service, such disability shall be granted service 
connection on a presumptive basis.  38 C.F.R. § 3.307, 3.309 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

The veteran contends that service connection is warranted for 
a cardiac disorder, which he primarily contends is 
attributable as a residual of rheumatic fever which he claims 
was treated in service in 1943.

The veteran's service medical records fail to show that 
rheumatic fever was ever diagnosed or treated in service or 
at any time thereafter.  The service medical records document 
the incurrence of scarlet fever in October 1943, which 
resolved by mid-November 1943 with no documented residuals.  
The April 1946 separation examination was entirely negative 
for cardiac symptomatology or any evidence of residuals of 
scarlet fever.  

The earliest post-service clinical indication of any cardiac 
symptomatology is shown in 1999 at which time mild 
cardiomegaly was noted, but no active pulmonary disease was 
present.  The veteran himself testified that he began 
receiving treatment for hypertension in 1999.  Essentially, 
the initial post-service clinical evidence of any cardiac 
symptomatology is dated more than 50 years after the 
veteran's discharge from service.

Significantly, the currently manifested cardiac 
symptomatology, which includes chest discomfort with some 
atypical features, mild aortic valve stenosis without 
evidence of myocardial ischemia and some dilation of the 
abdominal aorta, indicative of being slightly aneurismal, has 
not been linked by competent evidence or opinion to the 
veteran's period of service, to specifically include scarlet 
fever sustained therein, nor does the competent evidence on 
file establish or even suggest such a relationship.  

The Board points out that the veteran believes that he 
suffered from rheumatic fever during service and not scarlet 
fever as was diagnosed in 1943.  He maintains that scarlet 
fever was a misdiagnosis.  However, neither the service 
medical records nor any other evidence of record lends any 
support to this contention.  Moreover, it is well established 
that, as a layman, the veteran is not considered capable of 
opining on matters requiring medical knowledge.  See Moray v. 
Brown, 5 Vet. App. 211 (1993). 

The veteran testified that his private cardiologist, Dr. C., 
told him that there might be an etiological relationship 
between his medical problems in service and his currently 
manifested cardiac symptoms.  However, no such opinion is 
actually of record.  Further, with all due respect for his 
sincerity, the Board must observe that the veteran's 
statements, filtered as they were through a layman's 
sensibilities, of what a VA doctor purportedly said, are 
simply too attenuated and inherently unreliable to constitute 
probative "medical" evidence.  See Kirwin v. Brown, 8 Vet. 
App. 148 (1995); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, a review of private medical records of Dr. 
C. shows that the veteran provided him with an inaccurate 
history of having suffered from rheumatic fever in service, 
and not scarlet fever, as was actually diagnosed.  A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The Board also points out that the Court has held that 
medical evidence that is speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993, supra; see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no 
etiological relationship has been established by competent 
evidence between the claimed cardiac disorder and service, or 
any incident or condition sustained therein.  To the extent 
that the veteran himself has contended that his claimed 
cardiac disorder is attributable to service, or specifically 
to scarlet fever sustained therein, it is not shown that he 
has the requisite medical training or expertise that would 
render such opinions competent in this matter.  As a 
layperson, he is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).

The veteran has provided statements and testimony to the 
effect that he has experienced occasional chest pain for many 
years since his discharge from service.  The Court has 
established that symptoms, not treatment, are the essence of 
continuity of symptomatology.  However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a large gap in evidence 
from approximately 1946 until 1999, during which time it 
appears that the veteran received no treatment of a 
cardiovascular nature nor was any cardiac symptomatology 
documented.  In essence, his assertions of continuity and 
chronicity of cardiac symptoms are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.).

Additionally, the record reflects that the veteran did not 
report having cardiac symptoms to his health care providers 
until 1999 and did not file a service connection claim for a 
cardiac disorder until 2004, in both instances more than five 
decades after his discharge from service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

Finally, the Board points out that the veteran failed to 
appear for a VA examination scheduled for February 2007, with 
no reason given.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a claimant's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Accordingly, 
the Board has adjudicated this claim based on the available 
evidence of record.  

Thus, in the absence of evidence establishing a nexus or 
chronicity between the currently claimed cardiac disorder and 
service, service connection is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Therefore, service connection for a claimed 
cardiac disorder must be denied.


ORDER

Entitlement to service connection for a cardiac disorder is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


